Citation Nr: 0413520	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  98-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for ulcers.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a skin 
disability.  The RO also found no new and material evidence 
had been submitted to reopen the veteran's service connection 
claims for a hypertension and ulcers.  The veteran 
subsequently perfected appeals of these determinations.  In 
October 1997, the veteran testified at personal hearing at 
the RO before RO hearing personnel.  

The veteran's appeal was initially presented to the Board in 
June 2000, and again in January 2001; on each occasion, it 
was remanded for additional development.  In January 2001, 
the Board also rephrased the veteran's hypertension and ulcer 
claims as service connection claims, based on the finding of 
a procedural defect regarding the notification of a denial of 
these claims in March 1993.  Because the veteran was not 
properly notified of the prior denial, it was not final, and 
his claims required consideration on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence of a medical nexus between any in-
service disease or injury of the skin and a current skin 
disability has not been presented; a current diagnosis of 
tinea versicolor is not shown to be causally related to any 
incident of military service.  

3.  Credible evidence of the onset of hypertension during 
military service or the manifestation of hypertension to a 
compensable degree within a year of separation has not been 
presented.  

4.  Credible evidence of a medical nexus between any in-
service disease or injury of the gastrointestinal system and 
a current gastrointestinal disability has not been presented; 
current diagnoses of peptic ulcer disease, pancreatitis, 
duodenitis, and hepatitis are not shown to be causally 
related to any incident of military service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The criteria for the award of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 3.307, 3.309 
(2003).  

3.  The criteria for the award of service connection for a 
gastrointestinal disability, claimed as ulcers, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1998 Statement 
of the Case, the various Supplemental Statements of the Case, 
the Board's June 2000 and January 2001 remands, and the 
February 2003 RO letter to the veteran notifying him of the 
VCAA, the veteran has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  

The Board notes first that the veteran's service medical 
records are unavailable, and are presumed lost.  In cases 
where the veteran's service medical records are, through no 
fault of his own, unavailable, a heightened duty exists to 
assist the veteran in the development of his claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (where the veteran's service 
medical records have been destroyed or lost, there is a duty 
to advise the veteran to obtain other forms of evidence).  In 
the present case, the RO has requested within a February 2003 
letter that the veteran indicate the month and year of his 
inpatient medical treatment while on active duty.  To date, 
the veteran has not replied to the RO's request.  "[T]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Because the veteran 
has failed to respond to VA inquiries regarding the dates of 
his alleged in-service treatment for his claimed 
disabilities, it appears no further avenues of development 
are available.  Therefore, the Board concludes that VA has 
made every effort to obtain records of in-service medical 
treatment, and the inability to complete this development has 
been solely the result of the veteran's failure to cooperate.  
For these reasons, his claim need not be remanded again in 
order to obtain service medical records.  

The veteran has reported that subsequent to service he 
received medical care at the VA medical centers in Miami, FL, 
and Columbia, SC.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in February 2003 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in June 1997, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already 
been discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in December 
2003, in light of the additional development performed 
subsequent to June 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Skin disability

The veteran seeks service connection for a skin disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As is noted above, the veteran's service medical records are 
unavailable, and are presumed lost.  The only medical 
evidence of record is an undated pre-induction report of 
medical history, and an August 1971 service separation 
examination.  The separation examination report indicated no 
skin disabilities at that time, other than a very slight mole 
proximate to the right eye.  

Subsequent to service, the veteran was treated for a skin 
disorder of the upper body in 1994.  Following surgery of 
peptic ulcer disease, he developed pruritic eruptions of the 
chest and arms, and tinea versicolor was diagnosed.  He was 
given topical medication.  

An October 1996 written statement from the veteran's sister 
reflects her belief that the veteran had a skin disease upon 
his return from military service.  

In October 1997, the veteran testified at a personal hearing 
at the RO.  He stated he first noticed a rash of the face and 
chest while in boot camp.  He was given a topical cream for 
this.  Subsequent to service, he continued to experience a 
recurrent skin rash.  

After reviewing the totality of the medical evidence, the 
Board finds that service connection for a skin disability 
must be denied.  According to his written assertions and his 
personal hearing testimony, the veteran was treated for a 
recurrent rash during military service.  However, even 
assuming the truth of these assertions, his August 1971 
service separation examination was negative for any skin 
disabilities at the time of service separation.  According to 
his sister's written statement, he had a skin disorder at the 
time he returned home following service, but VA medical 
treatment records beginning in the late 1970's are negative 
for any diagnosis of or treatment for a skin disease.  While 
he sought treatment for a variety of other disabilities, the 
veteran did not report a skin disorder at that time.  He was 
not diagnosed with another skin disorder until 1994, more 
than 20 years after service separation, when tinea versicolor 
was diagnosed.  Additionally, no medical expert has suggested 
the veteran's tinea versicolor had its onset during military 
service.  Because no medical nexus has been established 
between any in-service skin disorder and the veteran's tinea 
versicolor more than 20 years later, service connection for 
skin disorder is not warranted.  

The veteran himself has alleged that his skin disability 
began during military service, but as a layperson, his 
statements regarding medical etiology and diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current skin disability, and any in-service 
disease or injury of the skin.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a skin disability, and 
thus the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Hypertension

The veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  In addition, when certain 
statutorily-specified disabilities, such as hypertension, 
manifest to a compensable degree within a specified time 
period after service separation, service connection for such 
a disability will be presumed.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Hypertension is defined as persistently high blood pressure.  
Various criteria for what is considered elevated blood 
pressure have been suggested, and according to some medical 
authorities the threshold is a systolic pressure of 140 and a 
diastolic pressure of 90.  Dorland's Illustrated Medical 
Dictionary 801 (28th ed. 1994).

As was noted above, the veteran's service medical records are 
generally unavailable.  However, his August 1971 service 
separation medical examination is of record, and reflects a 
blood pressure reading of 124/82.  No diagnosis of 
hypertension was made at that time.  

Subsequent to service, the veteran sought VA medical care on 
several occasions.  A July 1977 notation shows a blood 
pressure reading of 100/80.  In July 1979, his blood pressure 
was 118/70.  An August 1979 blood pressure reading was of 
112/84.  The veteran sought treatment for a 1-week history of 
increased blood pressure in June 1988.  At that time, no 
history of hypertension was noted.  The diagnosis was of 
elevated blood pressure.  Later that month he was diagnosed 
with hypertension.  In May 1992, he was hospitalized 
secondary to abdominal pain.  A 6-year history of 
hypertension was noted at that time.  The veteran reported a 
10-year history of hypertension in May 1994.  He continued to 
be diagnosed with hypertension as recently as 2001, according 
to his VA treatment records.  

At his personal hearing in October 1997, the veteran 
testified that he was first treated for hypertension in early 
1971, while still in service.  He was given medication at 
that time, according to his account.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for hypertension.  According to his 1971 
service separation examination, his blood pressure readings 
were below the generally-accepted definition of hypertension 
when he was discharged from service.  Additionally, when he 
began seeking VA medical treatment in the late 1970's, his 
blood pressure was taken on several occasions, with no 
medical expert suggest the presence of hypertension.  The 
veteran was not formally diagnosed with hypertension until 
1988, more than 15 years after his service separation, and at 
that time, no prior medical history of hypertension was 
noted, nor was a history of medication for hypertension.  
Subsequent VA treatment records have reflected the veteran's 
report of onset of hypertension as early as 1984, but even if 
correct, such onset would be more than 10 years after 
service.  Because the evidence of record does not indicate 
the onset of hypertension during military service, or within 
a year thereafter, service connection for hypertension must 
be denied.  

The veteran himself has alleged that his hypertension began 
during military service, but as a layperson, his statements 
regarding medical etiology and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current diagnosis of hypertension, and any in-
service hypertensive disease.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension, and the 
benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Service connection - Ulcers

The veteran seeks service connection for a gastrointestinal 
disability, claimed as ulcers.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  In addition, when certain statutorily-specified 
disabilities, such as ulcers, manifest to a compensable 
degree within a specified time period after service 
separation, service connection for such a disability will be 
presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's August 1971 service separation medical 
examination is of record, and reflects no indication of 
ulcers or any other gastrointestinal abnormality.  

The veteran has been hospitalized at VA medical centers on 
several occasions subsequent to service.  He first sought VA 
outpatient medical treatment for recurrent abdominal pain in 
March 1991.  In 1992, he was hospitalized in May, August, 
November, and December due to abdominal pain.  On each 
occasion, a history of alcohol and drug abuse and smoking was 
noted.  Pancreatitis, duodenitis, and gastritis were 
diagnosed at that time.  In December 1992, surgery was 
performed to correct gastrointestinal bleeding, later 
diagnosed as peptic ulcer disease.  The veteran returned to 
the VA for treatment of abdominal pain on many occasions 
subsequent to 1992, and his diagnoses have included peptic 
ulcer disease, pancreatitis, and hepatitis.  

An October 1996 written statement from the veteran's sister 
was received.  She wrote that following his separation from 
service, he had "problems with his stomach", including a 
possible ulcer.  

At the veteran's October 1997 personal hearing at the RO, he 
stated that in approximately March 1970, he was seen by a 
military doctor for gastrointestinal pain.  He was given 
Maalox, which he used for the remainder of his term in 
service.  Thereafter, he had recurrent gastrointestinal pain 
following service.  

After reviewing the record, the Board finds that service 
connection for a gastrointestinal disability is not 
warranted.  While the veteran has been diagnosed on several 
occasions with peptic ulcer disease, pancreatitis, 
duodenitis, and hepatitis, there is no indication within the 
medical evidence that any of these disabilities had their 
onset during military service, or within a year thereafter.  
While the veteran first began receiving VA medical treatment 
in the 1970's, he did not report recurrent abdominal pain 
until 1991, approximately 20 years after service separation.  
He was eventually found to have gastrointestinal bleeding 
secondary to peptic ulcer disease, and was surgically 
treated.  Although the veteran has been seen for treatment of 
his gastrointestinal disorders by numerous medical experts, 
none have suggested these disabilities began during military 
service or within a year thereafter.  Because the record 
contains no evidence of the onset of a gastrointestinal 
disability during military service or within a year 
thereafter, service connection for a gastrointestinal 
disability, to include ulcers, must be denied.  

The veteran and his sister have stated that a 
gastrointestinal disability first began during military 
service; however, as laypersons, their claims regarding 
medical etiology and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current gastrointestinal disabilities, and any 
in-service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

The preponderance of the evidence is against the award of 
service connection for a gastrointestinal disability, claimed 
as ulcers, and thus the benefit of the doubt doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection is denied for a skin 
disability, hypertension and for a gastrointestinal disorder, 
claimed as ulcers, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



